Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156813(120)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  CHELSEA HEALTH & WELLNESS                                                                          Elizabeth T. Clement,
  FOUNDATION,                                                                                                         Justices
           Petitioner-Appellee,
                                                                    SC: 156813
  v                                                                 COA: 332483
                                                                    Tax Tribunal: 14-001671-TT
  SCIO TOWNSHIP,
            Respondent-Appellee,
  and

  CITY OF DEXTER and DEXTER DOWNTOWN
  DEVELOPMENT AUTHORITY,
             Intervenor Respondents-
             Appellants,
  and

  DEPARTMENT OF TREASURY,
             Intervening Respondent-Appellee.
  _________________________________________/

        On order of the Chief Justice, the joint motion of the Michigan Municipal League,
  Michigan Townships Association, Michigan Association of School Boards, and
  Government Law Section of the State Bar of Michigan to file a brief amicus curiae is
  GRANTED. The amicus brief submitted on January 16, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 31, 2018

                                                                               Clerk